This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MARGETTE WEBSTER and
 3 DAVID WEBSTER,

 4          Plaintiffs-Appellees,

 5 vs.                                                                           NO. 32,885

 6   EMMA SERNA, d/b/a SERNA &
 7   ASSOCIATES CONSTRUCTION
 8   CO., LLC., a/k/a SERNA &
 9   ASSOCIATES, LLC,

10          Defendant-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Denise Barela Shepherd, District Judge


13 Alex Chisholm
14 Albuquerque, NM

15 for Appellees

16 Emma Serna
17 Albuquerque

18 Pro se Appellant
 1                             MEMORANDUM OPINION

 2 GARCIA, Judge.

 3   {1}   Defendant seeks to appeal from an order awarding summary judgment to a

 4 former co-defendant, and a subsequent order denying a motion for reconsideration.

 5 We issued a notice of proposed summary disposition, proposing to dismiss. Defendant

 6 filed a memorandum in opposition. After due consideration, we dismiss the appeal.

 7   {2}   As described at greater length in the notice of proposed summary disposition,

 8 notice of appeal was not timely filed with respect to the former order, and with respect

 9 to the latter order, the proceedings are not final. Nothing in Defendant’s responsive

10 memorandum takes issue with our analysis relative to timeliness and finality. We

11 therefore adhere to our prior assessment of these matters.

12   {3}   In closing, we acknowledge Defendant’s continuing belief that the district court

13 has erred. [MIO I-III] However, this does not alter or diminish the jurisdictional

14 limitations implicated in this case.

15   {}     Accordingly, for the reasons stated above and in the notice of proposed

16 summary disposition, we remain unpersuaded that this matter is properly before us.

17 The appeal is therefore summarily dismissed.

                                               2
1   {4}   IT IS SO ORDERED.



2
3                             TIMOTHY L. GARCIA, Judge




4 WE CONCUR:



5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 JONATHAN B. SUTIN, Judge




                                 3